Turney, J.,
delivered the opinion of the court:
The plaintiff in error having been convicted of larceny in the circuit court, prayed an appeal to this court. After the appeal was granted, and the case in this court, the appeal was dismissed, and the plaintiff in error hied the transcript of the record and asked a writ of error. The question is, is the clerk of this court entitled to fees for making out and entering on execution docket each bill of costs, and for copying bill of costs on back of execution, as provided in sec. 4551, and subsecs. 48, 49 of the Oode?
"We think he is. By the appeal the case was in the court, under a judgment of the inferior court. The dismissal of the appeal does not divest the rights of the clerk once vested by the appeal. The change in the mode of presenting the case does not change the fact that the case was before the court by the appeal, nor relieve the clerk of that duty imposed by law in cases of appeal, nor take from him the compensation fixed by law for the performance of that duty.
The bill of costs will be retaxed in the particulars mentioned.